DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linaker (U.S. PG-PUB NO. 2016/0277724) in view of Marchesotti (U.S. PG-PUB NO. 2010/0014776).
-Regarding claim 1, Linaker discloses an image signal processing method, wherein the method comprises: obtaining an image signal, wherein the image signal is derived based on a sensor signal collected by an image sensor (image capturing system, paragraph 44, 54); recognizing, a scene to which the image signal belongs (initial automatic scene recognition algorithm, paragraph 59); determining, by using attribute information of the image signal, whether the scene is accurate (depth map information could be used to determine if the selected landscape mode is a suitable choice, paragraph 59).
Linaker is silent to teaching that by using a neural network, and in response to determining that the scene is accurate, performing enhancement processing on the image signal based on the scene to generate an enhanced image signal. However, the claimed limitation is well known in the art as evidenced by Marchesotti.
(neural network, paragraph 58), and in response to determining that the scene is accurate, performing enhancement processing on the image signal based on the scene to generate an enhanced image signal (image enhancement, paragraph 41-43).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Linaker with the teaching of Marchesotti in order to improve the visual appearance of images.
-Regarding claim 2, the combination further discloses the attribute information of the image signal comprises at least one of light intensity information or foreground location information in the image signal (Linaker, depth map, paragraph 49).
-Regarding claim 3, the combination further discloses the attribute information of the image signal comprises the light intensity information (Linaker, exposure levels, paragraph 49; Marchesotti, optical density, paragraph 54); and wherein the determining, by using attribute information of the image signal, whether the scene is accurate comprises: determining, based on the light intensity information, whether a light intensity of the image signal is within a preset light intensity threshold range to determine whether the scene is accurate (Linaker, determine if the selected landscape mode is a suitable choice, paragraph 49, 59).
-Regarding claim 4, the combination further discloses the attribute information of the image signal comprises the foreground location information (Linaker, depth map, paragraph 49); and wherein the determining, by using attribute information of the image signal, whether the scene is accurate comprises: determining, based on the foreground location information, whether a foreground location of the image signal is within a preset distance threshold range to determine whether the scene is accurate (Linaker, depth map information could be used to determine if the selected landscape mode is a suitable choice, paragraph 59).
(Marchesotti, processor, paragraph 44; Linaker, paragraph 72).
-Regarding claim 6, the combination further discloses the performing enhancement processing on the image signal based on the scene comprises: performing the enhancement processing on the image signal by using an enhancement algorithm corresponding to the scene (Marchesotti, image enhancement, paragraph 41-43).
-Regarding claim 7, the combination further discloses the enhancement processing is performed by at least one of an image signal processor or an operation processor (Marchesotti, processor, paragraph 44).
-Regarding claim 8, the combination further discloses the determining, by using attribute information of the image signal, whether the scene is accurate is executed by the at least one of an image signal processor or an operation processor (Marchesotti, processor, paragraph 44).
-Regarding claim 9, Linaker discloses a non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors (paragraph 72), cause the one or more processors to perform operations comprising: obtaining an image signal, wherein the image signal is derived based on a sensor signal collected by an image sensor (image capturing system, paragraph 44, 54); recognizing, a scene to which the image signal belongs (initial automatic scene recognition algorithm, paragraph 59); determining, by using attribute information of the image signal, whether the scene is accurate (depth map information could be used to determine if the selected landscape mode is a suitable choice, paragraph 59).
Linaker is silent to teaching that by using a neural network, and in response to determining that the scene is accurate, performing enhancement processing on the image signal based on the scene to generate an enhanced image signal. However, the claimed limitation is well known in the art as evidenced by Marchesotti.
In the same field of endeavor, Marchesotti teaches by using a neural network (neural network, paragraph 58), and in response to determining that the scene is accurate, performing enhancement processing on the image signal based on the scene to generate an enhanced image signal (image enhancement, paragraph 41-43).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Linaker with the teaching of Marchesotti in order to improve the visual appearance of images.
-Regarding claim 10, the combination further discloses the attribute information of the image signal comprises at least one of light intensity information or foreground location information in the image signal (Linaker, depth map, paragraph 49).
-Regarding claim 11, the combination further discloses the attribute information of the image signal comprises the light intensity information (Linaker, exposure levels, paragraph 49; Marchesotti, optical density, paragraph 54); and wherein the determining, by using attribute information of the image signal, whether the scene is accurate comprises: determining, based on the light intensity information, whether a light intensity of the image signal is within a preset light intensity threshold range to determine whether the scene is accurate (Linaker, determine if the selected landscape mode is a suitable choice, paragraph 49, 59).
(Linaker, depth map, paragraph 49); and wherein the determining, by using attribute information of the image signal, whether the scene is accurate comprises: determining, based on the foreground location information, whether a foreground location of the image signal is within a preset distance threshold range to determine whether the scene is accurate (Linaker, depth map information could be used to determine if the selected landscape mode is a suitable choice, paragraph 59).
-Regarding claim 13, the combination further discloses the image signal is an image signal obtained by processing the sensor signal by using an image signal processor; and wherein the attribute information of the image signal is attribute information of the image signal obtained by processing the sensor signal by using the image signal processor (Marchesotti, processor, paragraph 44; Linaker, paragraph 72).
-Regarding claim 14, the combination further discloses performing the enhancement processing on the image signal comprises performing the enhancement processing on the image signal by using an enhancement algorithm corresponding to the scene (Marchesotti, image enhancement, paragraph 41-43).
-Regarding claim 15, Linaker discloses an image signal processing device, comprising an image signal processor, an operation processor (paragraph 71), wherein: the processor is configured to: obtain an image signal, wherein the image signal is derived based on a sensor signal collected by an image sensor (image capturing system, paragraph 44, 54); and recognize, by using a neural network, a scene to which the image signal belongs (initial automatic scene recognition algorithm, paragraph 59); and at least one of the image signal processor or the operation processor is configured to: determine, by using attribute information of the image signal, whether the scene recognized by using the neural network operation processor is accurate (depth map information could be used to determine if the selected landscape mode is a suitable choice, paragraph 59).
 Linaker is silent to teaching that a neural network operation processor and in response to determining that the scene is accurate, perform enhancement processing on the image signal based on the scene to generate an enhanced image signal. However, the claimed limitation is well known in the art as evidenced by Marchesotti.
In the same field of endeavor, Marchesotti teaches a neural network operation processor (neural network, paragraph 58), and in response to determining that the scene is accurate, perform enhancement processing on the image signal based on the scene to generate an enhanced image signal (image enhancement, paragraph 41-43).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Linaker with the teaching of Marchesotti in order to improve the visual appearance of images.
-Regarding claim 16, the combination further discloses the attribute information of the image signal comprises at least one of light intensity information or foreground location information in the image signal (Linaker, depth map, paragraph 49).
-Regarding claim 17, the combination further discloses the attribute information of the image signal comprises the light intensity information (Linaker, exposure levels, paragraph 49; Marchesotti, optical density, paragraph 54); and wherein the at least one of the image signal processor or the operation processor is configured to determine, based on the light intensity information, whether a light intensity of the image signal is within a preset light intensity threshold range to determine whether the scene is accurate (Linaker, determine if the selected landscape mode is a suitable choice, paragraph 49, 59).
-Regarding claim 18, the combination further discloses the attribute information of the image signal comprises the foreground location information (Linaker, depth map, paragraph 49); and wherein the at least one of the image signal processor or the operation processor is configured to determine, based on the foreground location information, whether a foreground location of the image signal is within a preset distance threshold range to determine whether the scene is accurate (Linaker, depth map information could be used to determine if the selected landscape mode is a suitable choice, paragraph 59).
-Regarding claim 19, the combination further discloses the image signal processor is further configured to process the sensor signal collected by the image sensor to obtain the image signal and the attribute information of the image signal (Marchesotti, processor, paragraph 44; Linaker, paragraph 72).
-Regarding claim 20, the combination further discloses the at least one of the image signal processor or the operation processor is configured to perform the enhancement processing on the image signal by using an enhancement algorithm corresponding to the scene (Marchesotti, image enhancement, paragraph 41-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/               Primary Examiner, Art Unit 2664